Name: Commission Regulation (EC) NoÃ 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil
 Type: Regulation
 Subject Matter: cooperation policy;  processed agricultural produce;  tariff policy;  international trade
 Date Published: nan

 17.8.2005 EN Official Journal of the European Union L 212/13 COMMISSION REGULATION (EC) No 1345/2005 of 16 August 2005 laying down detailed rules for the application of the system of import licences for olive oil THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 865/2004 of 29 April 2004 on the common organisation of the market in olive oil and table olives and amending Regulation (EEC) No 827/68 (1), and in particular Article 10(4) thereof, Whereas: (1) Article 10 of Regulation (EC) No 865/2004 lays down special arrangements for the issue of import licences for olive oil. Certain special detailed rules of application should be laid down for the issue of those licences. (2) This Regulation complements Commission Regulation (EC) No 1291/2000 of 9 June 2000 laying down common detailed rules for the application of the system of import and export licences and advance fixing certificates for agricultural products (2). (3) For the sake of clarity and transparency, Commission Regulation (EC) No 1476/95 of 28 June 1995 laying down special detailed rules for the application of the system of import licences for olive oil (3) should be repealed as from 1 November 2005. (4) Commission Regulation (EC) No 2543/95 of 30 October 1995 laying down special detailed rules for the application of the system of export licences for olive oil (4) provides for a compulsory system for the issue of export licences. Under Article 10(3) of Regulation (EC) No 865/2004, the issue of export licences becomes an optional measure depending on market developments. Consequently, Regulation (EC) No 2543/95 should also be repealed as from 1 November 2005. (5) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Olive Oil and Table Olives, HAS ADOPTED THIS REGULATION: Article 1 1. This Regulation lays down special detailed rules for the application of the system of import licences provided for in Article 10 of Regulation (EC) No 865/2004. 2. Imports of products falling within CN codes 1509, 1510 00, 0709 90 39, 0711 20 90, 2306 90 19, 1522 00 31 and 1522 00 39 shall be subject to the presentation of an import licence. Licence applications, licences and extracts therefrom shall be drawn up on forms complying with the specimens set out in Annex I to Regulation (EC) No 1291/2000. Article 2 1. In order to be eligible for the special scheme provided for in the regulations on the implementation of the agreements concluded between the Community and certain third countries, import licence applications and import licences shall include the name of the third country concerned in boxes 7 and 8. 2. The import licence shall make it obligatory to import, from the third country indicated, the product meeting the criteria laid down in the regulations referred to in paragraph 1 for which the licence was issued. Article 3 1. Import licences shall be valid for 60 days from the date of actual issue, in accordance with Article 23(2) of Regulation (EC) No 1291/2000. 2. The security for import licences shall be EUR 10 per 100 kilograms net weight. Article 4 1. Member States shall notify the Commission of the quantities for which import licences have been issued, giving details of the quantities and, in the cases referred to in Article 2(1), the origins of the imports, by the following deadlines: (a) no later than the fifth of each month for the period from the 16th to the last day of the previous month, and no later than the 20th of each month for the period from the first to the 15th of the current month in the case of the products referred to in Article 1(a) of Regulation (EC) No 865/2004; (b) during the first month following the end of each marketing year in the case of the products listed in Article 1(b) and (c) of Regulation (EC) No 865/2004 for which an import licence was issued. If a Member State considers that importation of the quantities covered by applications for licences lodged in that Member State threatens to disturb the market, it shall immediately notify the Commission, giving details of the quantities in accordance with paragraph 1 and making a distinction between the quantities for which licences have been applied for but not yet issued or approved and the quantities for which licences have been issued during the current fortnight. 2. All the notifications referred to in paragraph 1, including nil notifications, shall be made in accordance with the specimen set out in the Annex and shall be sent to the Commission by electronic mail. Article 5 Regulations (EC) Nos 1476/95 and 2543/95 are hereby repealed. Article 6 This Regulation shall enter into force on the seventh day following its publication in the Official Journal of the European Union. It shall apply from 1 November 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 August 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 206, 9.6.2004, p. 37. (2) OJ L 152, 24.6.2000, p. 1. Regulation as last amended by Regulation (EC) No 1741/2004 (OJ L 311, 8.10.2004, p. 17). (3) OJ L 145, 29.6.1995, p. 35. Regulation as last amended by Regulation (EC) No 1081/2001 (OJ L 149, 2.6.2001, p. 17). (4) OJ L 260, 31.10.1995, p. 33. Regulation as last amended by Regulation (EC) No 406/2004 (OJ L 67, 5.3.2004, p. 10). ANNEX Application of Regulation (EC) No 1345/2005 COMMISSION OF THE EUROPEAN COMMUNITIES  DG AGRI.C.2 OLIVE OIL Consignor: Date: Period: Member State: Contact: Telephone: E-mail: Consignor: DG AGRI.C.2  agri-hort-prix-ho@cec.eu.int Fortnightly notifications: Category Quantity CN code (8 digits) Packaging (bulk or small packages, 4 digits) Total per category Category Quantity CN code (8 digits) Packaging (bulk or small packages, 4 digits) Total per category